 



Exhibit 10.27

SEVERANCE AGREEMENT

     THIS AGREEMENT (“Agreement”) is made and entered into as of the date of
authorized Artesyn signer on the signature page of this document (the “Effective
Date”), by and among Artesyn Technologies, Inc., a Florida corporation
(hereinafter referred to as the “Company”), and the individual identified on the
signature page of this Agreement (the “Employee”).

WITNESSETH

     WHEREAS, the employee is a key employee of the Company; and

     WHEREAS, the Company is entering into this Agreement with the Employee
providing for certain severance protection under the specific circumstances set
forth below;

     NOW THEREFORE, to assure the Company that it will have the continued
dedication of the Employee and the availability of his advice and counsel, and
to induce the Employee to remain in the employ of the Company and agree to the
covenants set forth in this Agreement, and for other good and valuable
consideration, the Company and the Employee agree to be legally bound as
follows:

Article 1. Definitions

     1.1. Whenever used in this Agreement, the following terms shall have the
meanings set forth below when the initial letter of the work is capitalized;

     1.2. “Base Salary” shall mean the salary of record paid by the Company to
the Employee as an annual salary, excluding amounts received under incentive or
other bonus plans, whether or not deferred.

     1.3. “Cause” shall be determined by the Board in the exercise of good faith
and reasonable judgment, and shall include the occurrence of any one or more of
the following:



  1.3.1   The Employee’s theft or embezzlement, or attempted theft or
embezzlement, of money or property of the Company; the Employee’s perpetration
of a fraud, or his or her participation in a fraud or attempted fraud, on the
Company; or the Employee’s unauthorized appropriation of, or his or her attempt
to misappropriate, any tangible or intangible assets or property of the Company;
    1.3.2   Any act or acts of disloyalty or personal or professional misconduct
by the Employee materially adversely affecting the interest, property,
operations, business or reputation of the Company or the Employee’s conviction
of any felony; or     1.3.3   The Employee’s material failure to perform his or
her duties for the Company (other than due to disability); provided, however,
that an act or omission shall not be deemed to constitute Cause if it is of such
a nature that all detriment otherwise resulting to the Company therefrom can be
cured without having caused material harm to the company and, to the reasonable
satisfaction of the CEO is promptly eliminated by appropriate action, and the
Employee causes such action to be taken within ten (10) days following written
notice from the CEO with respect thereto; provided further, however, that only
one such cure opportunity shall be afforded to the Employee.





--------------------------------------------------------------------------------



 



     1.4. “Change in Control” shall mean, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:



  1.4.1   The consummation of any of the following transactions: (A) a merger,
recapitalization or other business combination of the Company with or into
another corporation, or an acquisition of securities or assets by the Company,
pursuant to which the Company is not the continuing or surviving corporation or
pursuant to which all shares of the Common Stock are converted into cash,
securities of another corporation or other property, other than a transaction in
which the holders of the common Stock immediately prior to such transaction
(including any preliminary or other transactions relating to such transaction)
will continue to own at least 50% of the total voting power of the then
outstanding securities of the surviving or continuing corporation immediately
after such transaction, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company or (C) the liquidation or dissolution of the
Company, except in connection with the voluntary or involuntary declaration of
bankruptcy or insolvency under applicable Federal and /or state law;     1.4.2  
A transaction in which any Person (as such term is used in Sections 13 (d)
(3) and 14 (d) (2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), corporation or other entity (other than the Company, an
affiliate of the Company, or any profit-sharing, employee ownership or other
employee benefit or similar plan sponsored by the Company or any of its
subsidiaries, or any trustee of or fiduciary with respect to any such plan when
acting in such capacity, or any group comprised solely of such entities):
(A) shall purchase Common stock (or securities convertible into Common Stock)
representing at least 40% of the total voting power of the then-outstanding
securities of the Company for cash, securities or any other consideration
pursuant to a tender offer or exchange offer, or (B) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly (in one transaction or a series of related
transactions), of securities of the Company representing 50% or more of the
total voting power of the then-outstanding securities of the Company ordinarily
(and apart from the rights accruing under special circumstances) having the
right to vote in the election of the Company’s directors; or     1.4.3   If,
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the entire Board and any new director whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election by the stockholders was previously so approved, cease
for any reason to constitute a majority thereof.

1.5. “Eligible Termination” shall mean termination of the Employee’s employment
with the Company for any of the following reasons:



  1.5.1.   Termination Without Cause of the Employee by the Company within one
(1) year following a Change in Control:     1.5.2.   Resignation With Good
Reason by the Employee within six (6) months following a Change in Control;    
1.5.3.   The involuntary termination of the Employee’s employment in connection
with the full or partial shutdown of a facility, department or other business
unit of the Company;





--------------------------------------------------------------------------------



 



  1.5.4.   Elimination of the Employee’s position with the Company due to
reorganization, consolidation of business units or lack of work; or     1.5.5.  
Termination of the Employee’s employment under circumstances that merit payment
of severance benefits as in the sole discretion of the chief Executive Officer
or his or her designated representative.

1.6. “Resignation With Good Reason” shall mean any termination by the Employee
of the Employee’s employment after the occurrence of any of the following:



  1.6.1.   A substantial reduction in the base salary, benefits or perquisites
provided to the Employee by the Company;     1.6.2.   The assignment of the
Employee of any duties inconsistent in any respect with the Employee’s current
position with the Company (including status, offices, titles and reporting
requirements), or any action by the Company which results in material diminution
in such positions, or the Employee’s current authority, duties or
responsibilities; or     1.6.3.   Any failure by the Company to comply wit and
satisfy its obligations under the third sentence of article 4 of this Agreement.

1.7. “Termination Without Cause” shall mean a discharge by the Company of the
Employee from his employment without Cause.

Article 2. Severance Benefits

2.1. Right to Severance Benefits. In the event that an Eligible Termination
shall occur during the term of this agreement, the Employee shall be entitled to
receive from the Company such Severance Benefits as are provided in Section 2.2
(the “Severance Benefits”).

2.2. Severance Benefits. In the event that the Employee is entitled to receive
Severance Benefits as provided in Section 2.1, the Company shall provide the
Employee with the following (but subject to the Employee’s compliance with the
provisions of Article 6 hereof):



  2.2.1.   In the event of the Employee’s Eligible Termination for the reasons
set forth in Sections 1.5.3, 1.5.4 or 1.5.5., the Company shall pay to the
Employee a single lump sum payment within thirty (30) days of the date of
termination in an amount equal to sum of (i) the product of (A) the highest
monthly Base Salary during the 12- month period immediately prior to the date of
termination and (B) the number of months in the “Applicable Period” as
determined as set forth in Appendix A to this Agreement, (ii) an amount equal to
the product of (A) the full “target award” fixed for the Employee under the
Company’s incentive bonus program for the then current fiscal year times (B) a
fraction, the numerator of which is the number of days in the then current
fiscal year through the effective date of termination and the denominator of
which is 365, and (iii) an amount equal to the sum of (A) the Employee’s Base
Salary through the effective date of termination to the extent not theretofore
paid, (B) the amount of any bonus, incentive compensation, deferred compensation
and other cash compensation accrued by the Employee as of the effective date of
termination to the extent not theretofore paid and (C) any vacation pay, expense
reimbursements and other cash entitlements accrued by the Employee as of the
effective date of termination to the extent not theretofore paid.





--------------------------------------------------------------------------------



 



  2.2.2.   In the event of the Employee’s Eligible Termination for the reasons
set forth in Sections 1.5.1 and 1.5.2., the Company shall pay to the Employee a
single lump sum payment within thirty (30) days of the date of termination in an
amount equal to sum of (i) two times the product of (A) the highest monthly Base
Salary during the 12- month period immediately prior to the date of termination
and (B) the number of months in the “Applicable Period” as determined as set
forth in Appendix A to this Agreement, (ii) an amount equal to two times the
product of (A) the full “target award” fixed for the Employee under the
Company’s incentive bonus program for the then current fiscal year times (B) a
fraction, the numerator of which is the number of days in the then current
fiscal year through the effective date of termination and the denominator of
which is 365, and (iii) an amount equal to the sum of (A) the Employee’s Base
Salary through the effective date of termination to the extent not theretofore
paid, (B) the amount of any bonus, incentive compensation, deferred compensation
and other cash compensation accrued by the Employee as of the effective date of
termination to the extent not theretofore paid and (C) any vacation pay, expense
reimbursements and other cash entitlements accrued by the Employee as of the
effective fate of termination to the extent not theretofore paid.     2.2.3.  
In the event of any Eligible Termination, the Employee shall, to the extent
allowable under the law, COBRA limits or the provisions of the applicable plan,
continue to receive during such twelve (12) month period following the
termination date all benefits and service credits for benefits under medical
insurance and other employee benefit plans and programs to which he was entitled
at the termination date as if he were still employed by the Company.

     2.3. Termination for any other Reason. If the Employee’s employment with
the Company is terminated under any circumstances other than those set forth in
Section 1.5, including without limitation, by reason of retirement, death,
disability, discharge for Cause or resignation other than a Resignation With
Good Reason, the Employee shall have no right to receive the Severance Benefits
under this Agreement or to receive any payments in respect of this Agreement.

     2.4. Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all Federal, state, local, or other taxes as
legally shall be required to be withheld.



  2.5.  
Certain Limitations on Payments by the Company. Notwithstanding the foregoing or
any other provision of this Agreement to the contrary, if tax counsel selected
by the Company and acceptable to the Employee determines that any portion of any
payment under this Agreement would constitute an “excess parachute payment,”
then the payments to be made to the Employee under this Agreement shall be
reduced (but not below zero) such that the value of the aggregate payments that
the Employee is entitled to receive under this Agreement and any other agreement
or plan or program of the Company shall be one dollar ($1) less than the maximum
amount of payments which the Employee may receive without becoming subject to
the tax imposed by Section 4999 of the Internal Revenue Code; provided, however,
that the foregoing limitation shall not apply in the event that such tax counsel
determines that the benefits to the Employee under this Agreement on an
after-tax basis (i.e., after federal, state and local income and excise taxes)
if such limitation is not applied would exceed the after-tax benefits to the
Employee if such limitation is applied.





--------------------------------------------------------------------------------



 



Article 3. Unconditional Obligations; Dispute Resolution

     3.1. General. The Company’s obligation to make the payments provided for
under this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. Any dispute under this Agreement arising out of or relating to Section 2
hereof shall be settled by arbitration in accordance with this Section 3.

     3.2. Commencement. Either party may serve upon the other party written
notice that the dispute, specifying the nature thereof, shall be submitted to
arbitration. Within ten (10) days after the service of such notice, each of the
parties shall designate a disinterested arbitrator and serve written notice of
such appointment upon the other party. If either party fails within the
specified time to appoint such arbitrator, the other party (if such party shall
timely designate an arbitrator) shall be entitled to appoint both arbitrators.
The two arbitrators so appointed shall appoint a third arbitrator. If the two
arbitrators appointed shall fail to agree upon a third arbitrator within ten
(10) days after their appointment, then an application may be made by either
party hereto, upon written notice to the other party, to the American
Arbitration Association, or any successor thereto, or if the American
Arbitration Association or its successor shall fail to appoint a third
arbitrator within ten (10) days after such request, then either party may apply,
with written notice to the other, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment so made shall be
binding upon both parties hereto.

     3.3. Applicable Rules and Procedures. The arbitration shall be conducted,
to the extent consistent with this Section 3, in accordance with the then
prevailing rules and procedures of the American Arbitration Association or its
successor. The arbitrators shall have the right to retain and consult experts
and competent authorities skilled in the matters under arbitration, but all
consultations shall be made in the presence of both parties who shall have full
right to cross-examine the experts and authorities.

     3.4. Decision. The arbitrators shall render their award, upon the
concurrence of at least two (2) of their number, not later than thirty (30) days
after the appointment of the third arbitrator. Their decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties.
Such decision of the arbitrators shall be final and binding upon the parties
hereto, in rendering their award, the arbitrators shall have no power to modify
any of the provisions of the Agreement, and the jurisdiction and power of the
arbitrators are expressly limited accordingly. Judgment may be entered on the
award of the arbitrators and may, be enforced in any court having jurisdiction.

     3.5. Cost and Expenses. Each of the parties hereto shall bear all of its
his own fees, costs and expenses, including attorneys fees incurred by it in
connection with any arbitration proceeding pursuant to this Section 3.

Article 4. Binding Effect: Successors

     4.1 Non-Assignment. This Agreement is personal to the Employee and without
the prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in the Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor





--------------------------------------------------------------------------------



 



to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

Article 5. Term of Agreement

     5.1. Term. The term of this Agreement hereunder shall commence on
January 1, 2001 and shall continue through December 31, 2002; provided, however,
that commencing on December 31, 2002 and on each December 31 thereafter (each, a
“Renewal Date”), the term of the Agreement shall automatically be extended for
one (1) additional year unless, not later than 180 days prior to a Renewal Date,
the Employee or the Company shall have given written notice to the other that he
or it does not wish to extend the Agreement.

Article 6. Confidentiality

     6.1. Confidential Information. The Employee hereby agrees that he shall
not, at any time during the Employment Term (other than as may be required in
connection with the performance by him of his duties hereunder) or thereafter,
directly or indirectly use, communicate, disclose or disseminate any
Confidential Information relating to the Company or any of its affiliated
companies, and their respective businesses in any manner whatsoever (except as
may be required under legal process by subpoena or other court order), without
the prior written consent of the Company. Such information shall include but is
not limited to any and all information (verbal and written) of the Company or
any of its subsidiaries or with respect to any of their activities including,
but not limited to, information relating to the Company’s technology; research;
test procedures and results; manufacturing process, machinery and equipment;
financial information; products, identity of raw materials and services used;
purchasing; trade secrets; costs; pricing; engineering; customers and prospects;
marketing; and selling and servicing; provided, that Confidential Information
shall not include information of a general, non-proprietary nature generally
known in the industry and company specific information that in such form is or
becomes publicly available other than through improper means in which the
Employee participated or of which he has knowledge. Promptly following the
termination of the Employee’s employment for any reason, the Employee shall
return all property, credit cards, and materials, etc. belonging to the Company
which are in the Employee’s possession or control.

     6.2. Non-Compete Covenant. The Employee hereby agrees that he shall not,
during the term of this Agreement and for a period of twelve (12) months
thereafter, directly or indirectly engage in any business (whether as owner,
manager, operator, lender, partner, stockholder, licenser, licensee, joint
venturer, employee, consultant or otherwise) in which the Company or any of its
subsidiaries, as of the termination date is engaged as a significant portion of
its business (it is hereby agreed that (i) any business that constitutes at
least twenty (20%) percent of the Company’s prior fiscal year’s revenues in any
geographical area in which the Company or any of its subsidiaries then is so
engaged. Notwithstanding the foregoing, the Employee shall be permitted to own
(as a passive investment) not more than two (2%) percent of the economic
interests of a person or entity; provided, however, that said two (2%) percent
limitation shall apply to the aggregate holdings of the Employee and those of
all other persons and entities with whom the Employee has agreed to act for the
purpose of acquiring, holding, voting or disposing of such securities, except
pursuant to a bona fide operating agreement in respect of such person or entity,
such as a stockholders’ agreement or partnership agreement. In the event of a
termination of the Employment Term as a result of a “Change of Control,” the
non-compete covenant contained in this paragraph shall only apply to the
Employee during the term of this agreement.

     6.3. Non-Solicitation Covenant. The Employee hereby agrees that he shall
not, during the term of this Agreement and for a period of twenty-four
(24) months thereafter, directly or indirectly, hire, offer to hire, entice away
or in any other manner persuade or attempt to persuade any officer, employee,
agent, lessor, lessee, licenser, licensee, customer (including those that are
being actively solicited to become customers), creditor or supplier (each a
“Solicited Person”) of the Company or any of its





--------------------------------------------------------------------------------



 



subsidiaries so that such person can start or develop a relationship with any
other person in which the Employee has an interest as referred to in Section 6.1
hereof. For purposes of this Section 6.3, a Solicited Person shall be deemed to
include any person or entity who was an officer, employee, agent, lessor,
lessee, licenser, licensee, customer, prospective customer, creditor or supplier
at any time during the six-month period prior to the Employee’s termination
date.

     6.4. Injunctive Relief, etc. The parties hereto acknowledge and agree that
(i) the Company would be irreparably injured in the event of a breach by the
Employee of any of his obligations under this Section 6; (ii) monetary damages
would not be an adequate remedy for any such breach; and (iii) the Company shall
be entitled to injunctive relief, in addition to any other remedies that it may
have, in the event of any such breach. It is hereby also agreed that the
existence of any claims that the Employee may have against the Company or any of
its subsidiaries, whether under this Agreement or otherwise, shall not be a
defense to the enforcement by the Company of any of its rights under Section 6.

     6.5. Scope of Restrictions. It is the intent of the parties that the
covenants and restrictions contained in this Section 6 shall be enforced to the
fullest extent sought. The Employee hereby acknowledges that said restrictions
are reasonably necessary for the protection of the Company. Accordingly, it is
hereby agreed that if any provision of this Section 6 shall be adjudicated to be
invalid or unenforceable for any reason whatsoever, said provision shall be
(only with respect to the operation thereof in the particular jurisdiction in
which such adjudication is made) construed by limiting and reducing it so as to
be enforceable to the fullest extent permissible, without invalidating or
limiting the remaining provisions of this Agreement or affecting the validity or
enforceability of said provision in any other jurisdiction.

     6.6. Nonexclusivity. The undertakings and obligations of the Employee
contained in this Section 6 shall be in addition to, and not in lieu of, any
obligations which he may have with respect to the subject matter hereof, whether
by contract, as a matter of law or otherwise.

     6.7. Survival of Provisions of Section 6. It is understood and agreed that
the provisions of this Section 6 shall survive the date or termination or
expiration of this Agreement.

     6.8. Effect on Company Obligations Under this Agreement. An asserted
violation of the provisions of this Section 6 shall constitute a basis for
deferring or withholding amounts or benefits otherwise payable to the Employee
under this agreement.

Article 7. Miscellaneous

     7.1. Employment Status. Neither this Agreement nor any provision hereof
shall be deemed to constitute a contract that in any way restricts the Company’s
rights to make changes in personnel, compensation, benefits or other changes in
managing the Company or any subsidiary or other affiliate thereof.

     7.2. Entire Agreement. This Agreement contains the entire understanding of
the Company and the Employee with respect to the subject matter hereof. The
payments provided for under this Agreement in the event of the Employee’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program or policy of the Company to which he might
otherwise be entitled. Other than this Agreement, there are no agreements, oral
or written, between the Company and its subsidiaries and the Employee with
respect to severance or termination pay or benefits.



  7.3.   Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.





--------------------------------------------------------------------------------



 



     7.4. Notices. All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first-class
certified mail, return receipt requested, postage prepaid, to the other party,
addresses as follows:



  (a)   if to the Company:              Artesyn Technologies, Inc.      7900
Glades Road      Suite 500       Boca Raton, FL 33434-4105

               (b) if to the Employee, to him at the address set forth at the
end of this Agreement. Addresses may be changed by written notice sent to the
other party at the last recorded address of that party.

     7.5. Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

     7.6. Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

     7.7. Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver or discharge is agreed to in
writing and signed by the Employee and on behalf of the Company.

     7.8. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Florida, without reference to conflict of laws
provisions, shall be the controlling law in all matters relating to this
Agreement.

     Employee acknowledges that he/she has read the Agreement in its entirety,
fully understands the Agreement, had either consulted with an attorney prior to
signing the Agreement, or had the opportunity to consult and attorney prior to
signing the Agreement and chose not to do so. The Employee understands that the
Employer has entered into an Agreement in reliance on the Employee’s statement
and acknowledgement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  ARTESYN TECHNOLOGIES, INC.  

  By:   /s/ Joseph M. O’Donnell    

           
 
           

  Title:   CEO    

           

      7/6/01    
 
                EMPLOYEE    
 
           

      /s/ Ken Blake                
 
           

  Name:   Ken Blake    

           
 
           

  Address:   7955 Paragon Circle    

           

      Pleasanton, CA 94588    

           





--------------------------------------------------------------------------------



 



APPENDIX A

Applicable Period:      Division President

“Applicable Period” shall mean the sum of: (i) six (6) months plus (ii) two
(2) weeks for each year of service; provided that the Applicable Period shall
not exceed a maximum period of twelve (12) months.

 